     Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 1 of 29



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF COLUMBIA


AARON RICH,

     Plaintiff,

v.                                   Civil Action No. 1:18-cv-00681-RJL
EDWARD BUTOWSKY, MATTHEW
COUCH, and AMERICA FIRST
MEDIA,

     Defendants.
                                     Hon. Richard J. Leon



   REPLY MEMORANDUM OF THIRD-PARTY LUMUNANT MEDIA, INC. IN
 SUPPORT OF ITS MOTION TO INTERVENE AND UNSEAL DOCKET NUMBERS
                         234(2-6) AND 241(2)




                     LINCOLN D. BANDLOW (Bar ID: CA00099)
                     ROM BAR-NISSIM (admission application pending)
                     LAW OFFICES OF LINCOLN BANDLOW, P.C.
                     1801 Century Park East
                     Suite 2400
                     Los Angeles, CA 90067
                     Tel: (310) 556-9680 / Fax: (310) 861-5550
                     Email: Lincoln@BandlowLaw.com; Rom@BandlowLaw.com
             Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 2 of 29




                                                      TABLE OF CONTENTS


I.         INTRODUCTION .............................................................................................................. 1
II.        ARGUMENT ...................................................................................................................... 4
      A. The Opposition Fails To Demonstrate Luminant’s Intervention is Improper .................... 4
           1. The Opposition’s Argument that the Motion is Untimely Lacks Merit........................ 4
           2. The Opposition's Argument Regarding Commonality is Inapposite.. .......................... 5
           3. The Opposition’s Argument Regarding “Special Circumstances” Fails ...................... 6
      B. The Opposition Fails to Demonstrate that the Certified Transcripts Should Remain Under
         Seal ...................................................................................................................................... 7
           1. The Opposition Fails to Refute the Certified Transcripts are Judicial Records ........... 7

                  a. Discovery Materials are Subject to the Right of Access ......................................... 8

                  b. The Opposition Fails to Demonstrate Good Cause For Keeping the Certified
                     Transcripts Under Seal ............................................................................................ 9

                         i. The Opposition's Argument that Luminant is "Partisan" and will make a
                           Defamatory Use of the Certified Transcripts is Unconstitutional and
                           Rejected by Existing Case Law ......................................................................... 9

                        ii. The Opposition's "Lack of Authentication" Argument Lacks Merit .............. 11

                       iii. The Opposition's Argument that Plaintiff would not have Filed the Audio
                            Recordings Lacks Merit ................................................................................. 12

                        iv. The Opposition Misrepresents Nixon v. Warner Communications ............... 13

                         v. The Opposition's Invasion of Privacy Argument Lacks Merit ...................... 14

                        vi. The Opposition's Argument based on Unwanted Publicity Lacks Merit ...... 15

                        vii. The Opposition's Argument based on Couch's "Proprietary Interest" in the
                             Audio Recordings Lacks Merit .................................................................... 16

           2. The Opposition Fails to Demonstrate the Hubbard Factors Weigh Against
              Disclosure.. ................................................................................................................. 17

                  a. The Opposition Fails to Demonstrate There is No Public Need for the Certified
                     Transcripts............................................................................................................. 17


                                                                          i
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 3 of 29




             b. The Opposition Fails to Demonstrate its Objections to Unsealing the Certified
                Transcripts Warrants Keeping them Under Seal .................................................. 18

             c. The Opposition Fails to Refute the Reason for the Lack of Public Access
                of the Certified Transcripts Favors Disclosure ..................................................... 19

             d. The Opposition Fails to Refute the Lack of Proprietary or Privacy Interest ........ 20

             e. The Opposition Fails to Demonstrate that Opposing Defendants will Suffer
                Any Prejudice........................................................................................................ 21

             f. The Opposition Fails to Dispute that the Reason Why the Certified Transcripts
                were Introduced into the Record Favors Disclosure .............................................. 21


III.   CONCLUSION ................................................................................................................. 22




                                                                 ii
            Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 4 of 29




                                               TABLE OF AUTHORITIES


CASES
Aristotle International, Inc. v. NGP Software, Inc.,
    714 F.Supp.2d 1 (D.D.C. 2010) ...............................................................................................19

Avirgan v. Hull,
   118 F.R.D. 252 (D.D.C. 1987)......................................................................................... passim

Bartnicki v. Vopper,
   532 U.S. 514 (2001 ..................................................................................................................14

Beckman Industries, Inc. v. International Insurance, Co.,
   966 F.2d 470 (9th Cir. 1992) .....................................................................................................6

Bond v. Utreras,
   585 F.3d 1061 (7th Cir. 2009) ...................................................................................................7

Brandenburg v. Ohio,
   395 U.S. 444 (1969) .................................................................................................................16

Cable News Network, Inc. v. Federal Bureau of Investigation,
   984 F.3d 114 (D.C. Cir. 2021) ...................................................................................................8

EEOC v. National Children’s Center, Inc.,
  146 F.3d 1042 (D.C. Cir. 1998) .....................................................................................1, 4, 5, 7

In re McCormick,
    316 F.Supp.3d at 464 ...............................................................................................................19

New York v. Microsoft Corp.,
   206 F.R.D. 18 (D.D.C. 2002).................................................................................2, 6, 8, 12, 14

New York Times v. U.S.,
   403 U.S. 713 (1971) .................................................................................................................10

Nixon v. Warner Communications, Inc.,
   435 U.S. 589 (1978) .................................................................................................................13

Pansy v. Borough of Stroudsburg,
   23 F.3d 772 (3rd Cir. 1994) .......................................................................................................5

Phillips ex rel Estates of Byrd v. General Motors Corp.,
   307 F.3d 1206 (9th Cir. 2002) ...................................................................................................8



                                                                   iii
            Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 5 of 29




Proctor & Gable v. Bankers Trust,
   78 F.3d 219 (6th Cir. 1996) .....................................................................................................19

Seattle Times, Co. v. Rhinehart,
   467 U.S. 20 (1984) .....................................................................................................................8

United Nuclear Corp. v. Cranford Insurance Co.,
   905 F.2d 1424 (10th Cir. 1990) .............................................................................................5, 6

United States v. El-Sayegh,
   131 F.3d 158 (D.C. Cir. 1997) .................................................................................................18

United States v. Hubbard,
   650 F.2d 293 (D.C. Cir. 1980) ........................................................................................... 17-21




                                                                     iv.
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 6 of 29




                                    I.     INTRODUCTION

        The Opposition (“Opposition” or “Opp.”) of Defendants Edward Butowsky and Matthew

Couch (collectively, “Opposing Defendants”) is built on unconstitutional arguments, speculative

assertions and misrepresentations of the law. The object of the Opposition is nothing more than

an effort to confuse this Court, distort the record and malign third-party intervenor Luminant

Media, Inc. (“Luminant”).

       Importantly, the Opposition fails to demonstrate what it should: that Luminant’s Motion

to Intervene and Unseal Docket Numbers 234(2-6) and 241(2) (“Motion”) should be denied. In

its Motion, Luminant explained in plain and simple terms why: (1) Luminant’s intervention in

this matter for the sole purpose of unsealing judicial records is wholly proper; and (2) why

Docket Numbers 234(2-6) and 241(2) (collectively, the “Certified Transcripts”) should be

unsealed. In response, the Opposition merely spews numerous confused and confusing

arguments that lack foundation in law or fact. Where the Opposition brought confusion,

Luminant shall bring clarity.

       Intervention: In its Motion, Luminant explained that intervention for the sole purpose of

disclosing judicial records is proper under Federal Rule of Civil Procedure (“F.R.C.P.”) Rule

24(b). See E.E.O.C. v. National Children’s Center, Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998).

Despite the Opposition having repeatedly cited E.E.O.C., the Opposition argues that E.E.O.C.

states the exact opposite of what it states and Luminant must meet the traditional test for

intervention under F.R.C.P. Rule 24(b). Such misrepresentations of law cannot be countenanced

and, therefore, Luminant should be allowed to intervene for the sole purpose of unsealing the

Certified Transcripts.

       Unsealing: The Opposition’s arguments against unsealing the Certified Transcripts is



                                                 1
         Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 7 of 29




both a mixture of confession and projection. It relies on rank speculation and inapposite law to

argue the Certified Transcripts should remain under seal.

       The Opposition’s most pervasive “justification” for denying the Motion is the factually

and legally baseless argument that Luminant is part of the “partisan” media, lacks objectivity and

could theoretically manipulate or distort the contents of the Certified Transcripts in a misleading

and/or defamatory manner. In essence, the Opposition is asking this Court to: (1) engage in prior

restraint by finding Luminant will use the Certified Transcripts in an unlawful manner before

Luminant even creates and disseminates its documentary series; and (2) engage in viewpoint

discrimination because it cites with approval the declaration of Kristen Borjessen (a journalist

that Opposing Defendants approve) and not Luminant. Prior restraints and viewpoint

discrimination are barred by the First Amendment and this Court should not countenance it.

       The Opposition also argues that the Certified Transcripts are not subject to the right of

access because they were not submitted in connection with a dispositive motion and, therefore,

are so-called “discovery materials.” This is false. Courts within this circuit have repeatedly

applied the right of access to materials that were not submitted in connection with a dispositive

motion, such as allowing the press to attend depositions and obtain deposition transcripts and

video. See New York v. Microsoft Corp., 206 F.R.D. 19, 22 (D.D.C. 2002); Avirgan v. Hull, 118

F.R.D. 252, 254 (D.D.C. 1987). Therefore, assuming arguendo the Certified Transcripts are

“discovery materials,” the right of access still applies to those materials.

       The Opposition further argues that the Certified Transcripts are not authenticated and

could misrepresent the contents of the Audio Recordings. Yet, despite Opposing Defendants

sharing the same attorney and being in possession of the Certified Transcripts and their

underlying audio recordings (the “Audio Recordings”), the Opposition fails to point to a single



                                                  2
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 8 of 29




line in the Certified Transcripts that does not accurately reflect the Audio Recordings.

Therefore, not only is this argument meritless, it highlights the Opposition’s attempt to obfuscate

the obvious through speculative arguments that are easily refutable.

       In addition, the Opposition argues that Opposing Defendants and their families have been

the subject of harassment and Butowsky has experienced health issues from this case. Luminant

takes this issue seriously, but the Opposition fails to explain how disclosure of the Certified

Transcripts will create further harassment and health issues. Indeed, the Opposition undermines

this very argument by citing with approval Ms. Borjessen’s reporting of this case and her desire

to unseal the Certified Transcripts and additional documents. To say that Opposing Defendants

(and their families) would face harassment and health issues from public scrutiny brought by

Luminant’s reporting but not Ms. Borjessen’s reporting further emphasizes that the Opposition

asks this Court to engage in – not only rank speculation – but unconstitutional prior restraints and

viewpoint discrimination.

       The Opposition also argues that the Audio Recordings are Couch’s property and,

therefore, he has an absolute right to control their usage – including the Certified Transcripts.

This too is false. The Audio Recordings are subject to copyright law and, therefore, protected by

the doctrine of fair use – which authorizes the use of copyrighted material for purposes of

criticism, commentary and news reporting, like Luminant’s documentary series. Rather, Couch

seeks to use his copyright as a form of prior restraint to censor any public scrutiny of information

highly relevant to a matter of tremendous public interest and importance.

       Stripped bare, the Opposition is solely comprised of unconstitutional arguments,

speculative assertions and misrepresentations of the law to deceive this Court into performing a

prior restraint and viewpoint discrimination. The Opposition’s objective is clear: to cherry-pick



                                                  3
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 9 of 29




who can discuss the Certified Transcripts and silence any discussion on Opposing Defendants’

involvement in the creation and promulgation of the conspiracy theory1 surrounding Seth Rich’s

murder. The First Amendment does not countenance such conduct and neither should this Court.

       Therefore, for the reasons stated in this Reply brief and Luminant’s Motion, this Court

should grant Luminant’s Motion and unseal the Certified Transcripts.

                                      II.     ARGUMENT

       A.      The Opposition Fails To Demonstrate Luminant’s Intervention is Improper

       Each and every argument contained in the Opposition against Luminant’s intervention is

premised on misrepresentations of the law. See Opp., pp. 5-15. These meritless arguments can

be summarized as: (1) Luminant’s Motion was untimely; (2) Lack of Commonality; and (3) no

special circumstances exist to warrant intervention. Each argument shall be addressed below.

               1.      The Opposition’s Argument that the Motion is Untimely Lacks Merit

       The Opposition attempt to argue that the Motion is untimely (see Opp., pp. 6-7) is false.

As a threshold matter, the timeliness requirement is inapplicable in light of the procedural

posture of this case and the purpose of the Motion. As the Court of Appeals stated: “Rule

24(b)’s timeliness requirement is to prevent prejudice in the adjudication of the rights of

existing parties, a concern that is not present when the existing parties have settled their dispute

and intervention is for a collateral purpose.” E.E.O.C., 146 F.3d at 1047 (emphasis added)

(quoting United Nuclear Corp. v. Cranford Insurance Co., 905 F.2d 1424, 1427 (10th Cir.




1
  Contrary to Opposing Defendants’ assertions, the use of the term “conspiracy theory” is not
biased, negative or pejorative. It is simply accurate: Seth Rich was found having been killed
and there is some consensus that it was a random and sudden robbery gone terribly wrong
resulting in his death. In contrast, others have proposed that Mr. Rich, who worked with the
Democratic National Committee, may have leaked Hillary Clinton’s emails and because of this,
some unknown persons “conspired” to, and did, have him killed. Thus, there is a “random crime
theory” of his death and a “conspiracy theory” of his death.
                                                 4
          Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 10 of 29




1990)).

          Indeed, the “consensus among the courts of appeals” is “that intervention to challenge

confidentiality orders may take place long after a case has been terminated.” E.E.O.C., 146

F.3d at 1047 (emphasis added) (quoting Pansy v. Borough of Stroudsburg, 23 F.3d 772, 779 (3rd

Cir. 1994); citing United Nuclear Corp, 905 F.2d at 1427 (allowing intervention three years after

the case had been settled because intervention “was for the sole purpose of challenging a

protective order”) (emphasis added)).

          Here, Luminant’s sole purpose for intervention is to challenge the confidentiality order as

it applies to the Certified Transcripts. Further, the present action was settled in January and

March of 2021 and dismissed on March 29, 2021. See Dkt Nos. 286-289. Luminant filed its

Motion on June 29, 2021 – i.e., three months after the case was dismissed with prejudice. Dkt.

No. 291. This is much shorter that the motion at issue in E.E.O.C., which was filed “almost two

years after the original parties had settled the case” and intervention was allowed.2 E.E.O.C.,

146 F.3d at 1047 (emphasis added).

          Therefore, the Opposition’s argument that Luminant’s Motion is untimely is false,

irrelevant and explicitly rejected by the Court of Appeals’ decision in E.E.O.C. that the

Opposition repeatedly cites.

                 2.      The Opposition’s Argument Regarding Commonality is Inapposite

          The Opposition argues that the Court of Appeals’ decision in E.E.O.C. requires Luminant

to show some commonality of claims or defenses with the present matter. See Opp., p. 7.



2
  Luminant wishes to address, in a footnote, the Opposition’s arguments that: (1) Luminant knew
of the transcripts “eight months” before seeking access; and (2) Luminant had a duty to consult
the docket and be aware of Butowsky’s health condition. The Opposition does not cite any law
or fact for these arguments. Rather, it is part of the Opposition’s consistent pattern of conduct in
distorting the law and facts relevant to the Motion.

                                                   5
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 11 of 29




E.E.O.C. expressly states the contrary: “the commonality requirement is satisfied whenever a

third party objects to a confidentiality order” and is “not required when intervenors are not

becoming parties to the litigation.” 146 F.3d at 1047-48 (emphasis added) (quoting Beckman

Industries, Inc. v. International Insurance, Co., 966 F.2d 470, 474 (9th Cir. 1992)). Therefore,

the Opposition explicitly misrepresents E.E.O.C. containing such a requirement.3

       Moreover, it appears the Opposition argues that media intervenors cannot show

commonality under any circumstances under F.R.C.P. Rule 24(b). See Opp., pp. 7-9. This is

false. Courts have routinely allowed media defendants to intervene for the purpose of

challenging a confidentiality designation to unseal various court documents.4 Further, courts

within this Circuit have allowed the media to intervene for the purpose of attending depositions

and obtaining deposition video and transcripts. See New York, 206 F.R.D. at 21-23, (D.D.C.

2002); Avirgan, 118 F.R.D. at 258 fn. 2. & 262.

       Therefore, the Opposition’s argument that Luminant must satisfy the commonality

requirement is also legally baseless and devoid of merit.

               3.     The Opposition’s Argument Regarding “Special Circumstances” Fails

       The Opposition makes another bizarre argument by claiming no “special circumstances”

exist to justify intervention. See Opp., pp. 9-10. This is false. In E.E.O.C., the Court of Appeals



3
  Equally bizarre is the Opposition’s reliance on Lujan v. Defenders of Wildlife, 504 U.S. 555,
560 (1992). See Opp., p. 7. Lujan did not involve a party seeking intervention whatsoever; it
concerned standing. See generally 504 U.S. 555. Further, as discussed in Section II.A.1., supra,
intervention for the purpose of challenging a confidentiality order after a case has settled is
completely appropriate.
4
  See e.g., Commissioner, Alabama Department of Corrections v. Advance Local Media, LLC,
918 F.3d 1161 (11th Cir. 2019); In re Associated Press, 162 F.3d 503 (7th Cir. 1998) Coleman v.
County of Suffolk, 174 F.Supp.3d 747 (E.D.N.Y. 2016); Exum v. U.S. Olympic Committee, 209
F.R.D. 201 (D. Colo. 2002); In re Bridgestone/Firestone, Inc., 198 F.R.D. 654 (S.D. Ind. 2001);
Dorsett v. County of Nassau, 289 F.R.D. 54 (E.D.N.Y. 2012); State Farm Fire and Casualty, Co.
v. Hood, 266 F.R.D. 135 (D. Miss. 2010).

                                                  6
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 12 of 29




explicitly recognized that courts must “adopt flexible interpretations of Rule 24 in special

circumstances”, such as when “third parties” seek intervention for the “limited purpose of

seeking access to materials that have been shielded from public view either by seal or by a

protective order.” 146 F.3d at 1045-46; see also Sections II.A.1-2, supra.

       Equally strange is the Opposition’s reliance on Bond v. Utreras 585 F.3d 1061, 1072 (7th

Cir. 2009). See Opp., p. 9. In direct contradiction to the Opposition’s assertion that “[s]ome

Federal courts have flatly refused to permit media intervention in dismissed cases,” Bond stated

the exact opposite: “It is beyond dispute that most documents filed in court are presumptively

open to the public; members of the media and the public may bring third-party challenges to

protective orders that shield court records and court proceedings from public view.” Bond, 585

F.3d at 1073 (emphasis added; collecting cases). Rather, the reason why intervention was denied

in Bond was because the media intervenor sought access to “discovery materials that have never

been filed with the court and have never influenced the outcome of a judicial proceeding.” Id. at

1074 (emphasis added). Therefore, the Opposition explicitly misrepresents Bond because the

case actually supports granting the Motion.

       In sum, each and every argument raised in the Opposition against intervention is

premised on misrepresentations of law and devoid of merit.

       B.      The Opposition Fails to Demonstrate that the Certified Transcripts Should

               Remain Under Seal

               1.      The Opposition Fails to Refute the Certified Transcripts are Judicial

                       Records

       The Opposition makes a confused and confusing argument that intervention should be

denied because the Certified Transcripts are not judicial records and, instead, discovery



                                                 7
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 13 of 29




materials. See Opp., pp. 16-21. This is false.

       The Opposition does not dispute that a filing will constitute a judicial record when “the

goal in filing a document is to influence a judge’s decisionmaking.” Cable News Network, Inc.

v. Federal Bureau of Investigation, 984 F.3d 114, 118 (D.C. Cir. 2021). Further, the Opposition

explicitly concedes that the Certified Transcripts were filed in connection with the motions to de-

designate filed by Plaintiff Aaron Rich (“Plaintiff”) and were made to influence the Court’s

decision regarding those motions. Opp., pp. 3-4, 9-10. Therefore, it is beyond dispute that the

Certified Transcripts constitute as judicial records.

                       a.      Discovery Materials are Subject to the Right of Access

       Even assuming the Certified Transcripts constituted discovery materials – which they are

not – they are not categorically barred from disclosure. See New York, 206 F.R.D. at 22;

Avirgan, 118 F.R.D. at 254. Rather, “the party seeking to exclude others from pretrial discovery

must establish that good cause exists for the exclusion” and courts must “balance the public’s

interest in open proceedings against an individual’s private interest in avoiding annoyance,

embarrassment, oppression, or undue burden or expense.” New York, 118 F.R.D. at 22 (internal

quotes omitted) (citing Avrigan, 118 F.R.D. at 254; Seattle Times, Co. v. Rhinehart, 467 U.S. 20,

33 (1984)).5

       New York is particularly instructive. In New York, various media intervenors sought

deposition transcripts and video recordings. 206 F.R.D. at 23. The Court found that “Microsoft

[did] not offer any affirmative evidence or argument to indicate that the release of the redacted

transcripts and video tapes would in any way burden, oppress or embarrass the parties to the


5
  The Opposition – relying on out of circuit authority – advocates this Court adopting a standard
that Luminant must show a “compelling interest” to justify disclosure. See Opp., p. 17 (citing
Phillips ex rel Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002)).
This is not the law of this Circuit and clearly contradicted by New York.
                                                  8
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 14 of 29




litigation or third-parties who were deposed.” Id. Further, the Court stated that “Microsoft

fail[ed] to offer any explanation as to why provision of the transcripts and video recordings from

these four depositions would be so troublesome and vexatious that the circumstances justify the

denial of the Media’s request.” Id.

       As discussed in Section II.B.1.b., infra, the Opposition fails to provide any affirmative

evidence or non-speculative argument that disclosure of the Certified Transcripts will burden,

oppress or embarrass the Opposing Defendants.

                       b.     The Opposition Fails to Demonstrate Good Cause for Keeping

                              the Certified Transcripts under Seal

       The Opposition utterly fails to demonstrate good cause for keeping the Certified

Transcripts under seal and relies solely on rank speculation and unconstitutional arguments.

Each of these arguments shall be discussed below.

                              i.      The Opposition’s Argument that Luminant is

                                      “Partisan” and will make a Defamatory Use of the

                                      Certified Transcripts is Unconstitutional and Rejected

                                      by Existing Case Law

       A pervasive argument throughout the Opposition is its repeated speculation that

Luminant is the “partisan media” that will “cherry-pick” from the Certified Transcripts and will

use them in a misleading and defamatory manner, including using editing techniques, sound

effects and ominous voice over. See Opp., pp. 10-15. Further, the Opposition argues that this

would require Opposing Defendants to initiate additional litigation as a result of those

defamatory statements. See Id., pp. 12, 14-15. In essence, the Opposition would have this Court

decide that Luminant will use the Certified Transcripts in a defamatory manner before Luminant



                                                 9
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 15 of 29




even discusses them and based on the Opposition’s unfounded assumption on how Luminant

would use the Certified Transcripts in its documentary series.

       This argument is an unabashed attempt to compel this Court to engage in prior restraint

and viewpoint discrimination in violation of the First Amendment. See New York Times Co. v.

U.S., 403 U.S. 713, 714 (1971) (“Any system of prior restraints of expression comes to this

Court bearing a heavy presumption against its constitutional validity.”); Near v. Minnesota, 283

U.S. 697, 701-02 & 721 (1931) (public nuisance statute targeting “malicious, scandalous and

defamatory” media and creating an exception based on “good motives and for justifiable ends”

constituted an unconstitutional prior restraint); Rosenberger v. Rector and Visitors of University

of Virginia, 515 U.S. 819, 829 (1995) (“When the government targets not subject matter, but

particular views taken by the speakers on a subject, the violation of the First Amendment is all

the more blatant.”).

       Further highlighting that the Opposition asks this Court to engage in prior restraints and

viewpoint discrimination is that the Opposition cites and relies on the declaration of Ms.

Borjesson, a journalist that Opposing Defendants appear to approve, who also desires the

Certified Transcripts along with other documents filed under seal in this case.6 See Opp.,pp. 19-

20. To approve of Ms. Borjesson’s use based on her viewpoint, yet to seek to silence Luminant

based on its perceived viewpoint, is quintessential viewpoint based discrimination.


6
  The Opposition also argues that, if Luminant was truly interested in objectivity, it would have
asked this Court to unseal additional documents. See Opp., pp. 9-10, 19-20. Luminant would be
ecstatic if this Court were to decide to unseal additional documents. Luminant’s Motion only
asked that the Certified Transcripts be unsealed because the Court previously held that five of the
six underlying Audio Recordings were improperly designated as “Attorneys’ Eyes Only” by
Couch and could be publicly filed (i.e., they are not subject to the protective order in the first
instance). Indeed, the only reason why the Certified Transcripts remain under seal is because
Couch improperly designated the Audio Recordings as “Attorneys’ Eyes Only” in the first
instance. This highlights the disingenuousness of the Opposition because it, essentially, seeks to
exploit the fact that, due to Couch’s improper designation, the Certified Transcripts had to be
filed under seal and asks this Court to maintain the seal on this improper designation.
                                                10
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 16 of 29




        Indeed, the Opposition’s argument is nearly identical to the argument made by the third-

party deponent in Avirgan. In that case, the third-party deponent objected to the press attending

his deposition because of “false statements and accusations” made by opposing counsel to the

press that resulted in “annoyance and harassment.” Avirgan, 118 F.R.D. at 254-55. The Court

rejected this argument and held “disseminating false information about [the third-party

deponent], (an allegation that clearly cannot be decided here), and that the threatening calls and

letters and the decline in his business are attributable directly to the actions of plaintiffs and their

counsel, this does not constitute good cause for closing his deposition before it has even

occurred.” Id. at 256 (emphasis added; internal footnote omitted).

        Here, the case is even stronger than Avirgan. Like Avirgan, the Opposition advances an

argument based on misleading and defamatory statements. Unlike Avirgan (where plaintiff’s

counsel already made statements to the press), Luminant has not even spoken yet about the Seth

Rich conspiracy theory, in general, or the Certified Transcripts in particular. Therefore, in light

of Avirgan, Luminant must be given access to the Certified Transcripts.

        In sum, the Opposition’s argument advances unconstitutional principles and has been

expressly rejected as insufficient to demonstrate good cause for maintaining the Certified

Transcripts under seal.

                                ii.     The Opposition’s “Lack of Authentication” Argument

                                        Lacks Merit

        Second, the Opposition argues that the Certified Transcripts “have not been authenticated

and have not been shown to be free from editing, doctoring or manipulation.” See Opp., pp. 10-

11 (citing Declaration of Edward Butowsky (“Butowsky Decl.”), ¶ 10). This argument is

spurious. As made clear by the Opposition, Butowsky and Couch share the same counsel – who



                                                   11
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 17 of 29




was also responsible for filing the opposition to Plaintiff’s motion to de-designate the underlying

Audio Recordings. Therefore, if there were any issues of “editing, doctoring or manipulation” in

the Certified Transcripts (or even the underlying Audio Recordings), Butowsky could and should

have identified with particularity such issues, but failed to do so. Stripped bare, the Opposition’s

argument is based on rank speculation and insufficient to demonstrate good cause. See New

York, 206 F.R.D. at 23 (granting access to deposition videos and transcripts because Microsoft

failed to offer “any affirmative evidence” that such materials would “in any way burden, oppress,

or embarrass the parties to the litigation or the third-parties who were deposed”).

       In sum, by failing to identify a single problematic portion of the Certified Transcripts, the

Opposition fails to demonstrate good cause for keeping them under seal.

                                      iii.    The Opposition’s Argument that Plaintiff would

                                              not have Filed the Audio Recordings Lacks

                                              Merit

       Third, the Opposition speculates that Plaintiff would not have “acted so irresponsibly” to

publicly file the Certified Transcripts (and their underlying Audio Recordings) prior to trial

because it “could have tainted the jury pool,” “undermined Plaintiff’s credibility at trial” and

“sever[e] prejudice” would have resulted from a “partisan press” further manipulating the Audio

Recordings and Certified Transcripts. See Opp., p. 11. Again, this argument is comprised of

rank speculation and relies on a “what if” scenario that did not – and will not – occur. There is

absolutely no possibility that disclosure of the Certified Transcripts would prejudice this judicial

proceeding because this case has already been dismissed with prejudice. Furthermore, it is

another instance of the Opposition making unconstitutional arguments based on prior restraint

and viewpoint discrimination because – without any evidence whatsoever – the Opposition



                                                 12
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 18 of 29




argues that Luminant is partisan media and will make a defamatory use of the Certified

Transcripts.

        In sum, the Opposition’s argument that Plaintiff would not have filed the Certified

Transcripts is speculative and fails to demonstrate good cause for keeping them under seal.

                                        iv.     The Opposition Misrepresents Nixon v. Warner

                                                Communications

        Fourth, the Opposition falsely claims that the Supreme Court in Nixon stated that “the use

of audio by the press can lead to phrases being taken out of context or edited in such a way as to

be extremely unfair to the defendant.” Opp., p. 11. This is not what the Supreme Court held in

Nixon; rather, the Supreme Court was summarizing President Richard Nixon’s argument against

disclosing the infamous White House tapes.

        Petitioner [i.e., President Nixon] disputes this claim of “accuracy,” emphasizing
        that the tapes required 22 hours to be played. If made available for commercial
        recordings or broadcast by the electronic media, only fractions of the tapes,
        necessarily taken out of context, could or would be presented. Nor would there be
        any safeguard, other than the taste of the marketing medium, against distortion
        through cutting, erasing, and splicing of tapes. There would be strong motivation
        to titillate as well as to educate listeners. Petitioner insists that this use would
        infringe his privacy, resulting in embarrassment and anguish to himself and the
        other persons who participated in private conversations that they had every
        reason to believe would remain confidential.

Nixon, 435 U.S. at 601 (emphasis added).7

        Indeed, it would be a shocking form of prior restraint for the Supreme Court to justify

barring disclosure and discussion of governmental documents merely because such use could

potentially infringe on certain rights, as it would be a prior restraint




7
  The Supreme Court did not opine on this argument. Rather, since the recorded phone calls
were made by the president and not part of a judicial proceeding, the Court held that the common
law right of access did not apply. See Nixon, 435 U.S. at 604-608.
                                                  13
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 19 of 29




       In sum, the Opposition’s misrepresentation of Nixon in no way demonstrates good cause

for keeping the Certified Transcripts under seal.

                                          v.   The Opposition’s Invasion of Privacy Argument

                                               Lacks Merit

       Fifth, the Opposition argues that “Butowsky had no idea he was being recorded at any

time during any conversations with Couch” and disclosure would “invade his privacy” and

“result in embarrassment and anguish” that Butowsky sought to avoid when “the case was

dismissed with prejudice.” See Opp., p. 12 (citing Butowsky Decl., ¶ 10). As a threshold matter,

Luminant is immune from an invasion of privacy claim from the disclosure of the Certified

Transcripts because the Opposition concedes they involve a matter of public concern and it was

Couch – not Luminant – that made the unauthorized recordings without Butowsky’s permission.

See Bartnicki v. Vopper, 532 U.S. 514, 528 (2001) (holding that, if the media “lawfully obtains

truthful information about a matter of public significance then state officials may not

constitutionally punish publication of the information, absent a need of the highest order.”).

       Further, the Opposition fails to identify any information in the Certified Transcripts that

would invade Butowsky’s privacy or result in embarrassment and anguish. See New York, 206

F.R.D. at 23-24; Avirgan, 118 F.R.D. at 256. In essence, the Opposition asks this Court to

adjudicate Luminant as violating Butowsky’s rights before Luminant even speaks – which would

be an unconstitutional prior restraint.

       In sum, the Opposition’s invasion of privacy argument is not only foreclosed by the

Supreme Court, it would constitute as an unconstitutional prior restraint and, therefore, cannot be

used to demonstrate good cause.




                                                 14
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 20 of 29




                                      vi.     The Opposition’s Argument based on Unwanted

                                              Publicity Lacks Merit

       Sixth, the Opposition asserts that Butowsky’s health has taken a toll from the media’s

coverage of this case and his family has experienced various threats. See Opp., pp. 12-13. The

Opposition also asserts that Couch and his family has received similar threats. Opp., p. 15.

Luminant takes the health and safety of Butowsky and the families of Butowsky and Couch very

seriously. This argument, however, was already rejected in Avirgan and fails to withstand

scrutiny.

       In Avirgan, the deponent received unwanted publicity from his congressional testimony

at the Iran/Contra Affair hearings and used it to justify excluding the media from his deposition.

118 F.R.D. at 254-255. The Court rejected this argument:

       In the instant case, [the deponent] has focused on annoyance and harassment he
       attributes to plaintiffs’ efforts to publicize this case, but has not persuaded the
       Court that these allegations constitute good cause to close the scheduled
       deposition. Although [the deponent’s] concerns are more weighty because he is
       not a party to the underlying action, it is impossible to determine the appropriate
       weight to give those allegations about past occurrences without knowing what
       specific information will be revealed in [the deponent’s] deposition that has not
       already been the subject of public and press scrutiny.


Avirgan, 118 F.R.D. at 255.

       Here, like Avirgan, the Opposition and its supporting declarations fail to identify what

information in the Certified Transcripts would further aggravate Butowsky’s health issues or the

harassment of Opposing Defendants’ families. Unlike Avirgan, however, Butowsky and Couch

were parties to the underlying action. In light of Opposing Defendants’ status as parties to this

action and their failure to identify anything from the Certified Transcripts that would result in

further health issues or harassment, Avirgan dictates that this argument fails to demonstrate good



                                                 15
         Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 21 of 29




cause.

         Further, the Opposition does not – and, indeed, cannot – distinguish whether the

harassment of Opposing Defendants’ families was due to this case, media coverage or the most

plausible explanation: Opposing Defendants’ involvement in the creation and promulgation of

the theory about Seth Rich’s murder. Even assuming arguendo that media coverage of the case

was (and would be) the cause of this harassment, Luminant is not responsible for the conduct of

third-parties unless it engages in incitement – i.e., where “advocacy is directed to inciting or

producing imminent lawless action and is likely to incite or produce such action.” Brandenburg

v. Ohio, 395 U.S. 444, 447 (1969). Of course, under no circumstances would Luminant instruct

its audience to engage in any harassment of Opposing Defendants. Rather, the Opposition asks

this Court to engage in an unconstitutional prior restraint by holding Luminant responsible for

some purported incitement before Luminant even uttered a single word.

         In sum, the health and safety of Opposing Defendants and their families should be taken

seriously. But since the Opposition and its supporting documents fail to indicate a single portion

or line from the Certified Transcripts that would result in aggravating these issues and employs

unconstitutional legal theories, this argument fails to demonstrate good cause for keeping the

Certified Transcripts under seal.

                               vii.    The Opposition’s Argument Based on Couch’s

                                       “Proprietary Interest” in the Audio Recordings Lacks

                                       Merit

         Finally, Couch argues he owns a proprietary interest in the contents of the Audio

Recordings and, therefore, the Certified Transcripts. See Opp., p. 15. While Couch may

possibly own the Audio Recordings (which the Opposition concedes he unlawfully obtained



                                                 16
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 22 of 29




because he failed to secure consent), his rights in the Audio Recordings are governed by

copyright law. See 17 U.S.C. § 102(a)(7) (stating “sound recordings” are the subject matter of

copyright); 17 U.S.C. § 101 (defining “sound recordings”). Consequently, any use of Couch’s

copyright in the Audio Recordings or Certified Transcripts is subject to the limitations imposed

by fair use. See 17 U.S.C. § 107. The fair use doctrine allows the use of copyrighted material

for purposes of “commentary, criticism” and “news reporting” – i.e., the exact purpose for which

Luminant’s documentary shall use the Certified Transcripts. Id. Therefore, Couch does not have

an absolute right to control the Audio Recordings or the Certified Transcripts.

       In essence, the Opposition asks this Court to engage in an unconstitutional prior restraint

by determining that Luminant will engage in copyright infringement before Luminant is able to

access – let alone use the Certified Transcripts in the documentary series. This is completely

improper and insufficient to demonstrate good cause to keep the Certified Transcripts under seal.

       In sum, assuming arguendo that the Certified Transcripts are discovery materials and not

judicial records, the Opposition fails to demonstrate good cause for keeping the Certified

Transcripts under seal.

               2.     The Opposition Fails to Demonstrate the Hubbard Factors Weigh

                      Against Disclosure

       The Opposition – for the most part – regurgitates its false and speculative arguments to

demonstrate that the factors set forth in United States v. Hubbard, 650 F.2d 293, 317 (D.C. Cir.

1980) weigh against disclosure. Each of the Opposition’s arguments will be discussed below.

                      a.      The Opposition Fails to Demonstrate There is No Public Need

                              for the Certified Transcripts

       To demonstrate a lack of public need for the Certified Transcripts, the Opposition



                                                17
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 23 of 29




regurgitates its argument that – since the Certified Transcripts supposedly constitute discovery

materials and not judicial records – there is no cognizable public interest in the Certified

Transcripts. See Opp., 28-32. As discussed in Section II.B.1, the Opposition is incorrect.8

       Further, this Hubbard factor asks – not whether there is a cognizable public interest in the

Certified Transcripts – but whether there is a public need for the Certified Transcripts. The

Opposition – not only fails to demonstrate that there is no public need for the Certified

Transcripts – it proves there is a public need by submitting the declaration of Ms. Borjesson that

expresses her desire to unseal the Certified Transcripts and other filings for the purposes of

reporting on and commenting upon them.9

       In sum, the Opposition’s arguments to refute the public need for the Certified Transcripts

are completely devoid of merit.

                       b.      The Opposition Fails to Demonstrate its Objections to

                               Unsealing the Certified Transcripts Warrants Keeping them

                               Under Seal

       The Opposition merely regurgitated its “justifications” for why good cause exists to keep

the Certified Transcripts under seal as their objections. For the reasons stated in Section II.B.1.,

supra, none of these “justifications” have merit and, instead, are premised on unconstitutional

theories of prior restraint and viewpoint discrimination and rely on a foundation of speculative

8
  Further, the Opposition misrepresents the applicability of United States v. El-Sayegh, 131 F.3d
158 (D.C. Cir. 1997). See Opp., p. 30. In El-Sayegh, the court never ruled on the motion to seal
the plea agreement but the document remained under seal. 131 F.3d at 162. Here, the Court did
rule on Plaintiff’s Motion to De-Designate and found that Couch improperly designated the
Audio Recordings.
9
  The Opposition also makes a “slippery slope” argument that there are numerous issues that are
of public interest and to allow this factor to weigh in favor of disclosure would prejudice
defendants, create undue publicity and invade privacy. See Opp., p. 31 & fns. 6-9. But none of
the cases cited in the Opposition applied this Hubbard factor – let alone involve the unsealing of
documents.

                                                 18
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 24 of 29




evidence that are woefully insufficient.

       Therefore, the Opposition’s arguments to “justify” their objections to disclosure are

completely devoid of merit.

                       c.      The Opposition Fails to Refute the Reason for the Lack of

                               Public Access of the Certified Transcripts Favors Disclosure

       The Opposition completely fails to address that this Court has already held that Couch

improperly designated the underlying Audio Recordings as “Attorney’s Eyes Only” and Couch’s

improper designation is the sole reason why the public cannot access the Certified Transcripts in

the first instance. See Opp., pp. 21-22. Rather, the Opposition argues that because the

underlying Audio Recordings could have been publicly filed (and were not) weighs against

disclosure. This argument is disingenuous because it ignores that Couch is directly responsible

for the Certified Transcripts being filed under seal and remaining under seal. The Opposition

fails to cite any authority that a party who improperly designates a document as “Attorney’s Eyes

Only” and that designation is successfully challenged can remain under seal. To the contrary, as

discussed in Luminant’s Motion, the fact that a document was filed under seal does not justify

keeping said document from remaining under seal – which the Opposition completely fails to

refute. See Motion, pp. 15-16 (quoting In re McCormick & Company, Inc., Pepper Products

Marketing and Sales Practices Litigation, 316 F.Supp.3d 455, 464 (D.D.C. 2018) (quoting

Aristotle International, Inc. v. NGP Software, Inc., 714 F.Supp.2d 1, 20 (D.D.C. 2010); Proctor

& Gamble v. Bankers Trust, 78 F.3d 219, 227 (6th Cir. 1996)) (a district court “cannot abdicate

its responsibility to determine whether filings should be made available to the public by allowing

the parties to control public access pursuant to a protective order”).

       In sum, the Opposition fails to demonstrate that this Hubbard factor weighs against



                                                 19
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 25 of 29




disclosure.

                       d.      The Opposition Fails to Refute the Lack of Proprietary or

                               Privacy Interest

       Luminant’s Motion explained that this factor focuses on whether public access should be

denied to : (1) “protect trade secrets”; (2) protect “the privacy and reputation of victims of

crimes”; (3) “guard against risks to national security interest”; or (4) “minimize the danger of an

unfair trial by adverse publicity.” See Motion, p. 16 (quoting United States ex rel. Grover v.

Related Companies, LP, 4 F.Supp.3d 21, 25 (D.D.C. 2013)). The Motion also explained that

Opposing Defendants could not make this showing because there are no trade secrets at issue,

they are no victims of crimes, there is no national security interest at issue and there is no risk of

an unfair trial due to adverse publicity because this matter has been dismissed with prejudice.

       The Opposition proved Luminant was correct by failing to identify any such interest. See

Opp., pp. 23-25. Instead, the Opposition regurgitates that: (1) Butowsky did not know he was

recorded; (2) the Audio Recordings could have been doctored; (3) the case has been dismissed;

(4) the harassment faced by Butowsky’s and Couch’s families; (5) the media’s alleged

misrepresentation of the facts; (6) that Luminant will “cherry-pick” from the Certified

Transcripts; and (7) Couch’s proprietary interest in the Audio Recordings. As discussed above,

these arguments are either based on rank speculation, unconstitutional argument and/or

contradicted by the law.

       In sum, the Opposition fails to demonstrate that this Hubbard factor weighs against

unsealing the Certified Transcripts.

///

///



                                                  20
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 26 of 29




                         e.     The Opposition Fails to Demonstrate that Opposing

                                Defendants will Suffer Any Prejudice

        The sole argument the Opposition advances to argue prejudice is that, by granting

Luminant’s Motion, the floodgates will open for additional motions to unseal other court filings

in this matter. See Opp. pp. 26-27. The Opposition does not cite any authority to support the

assertion that additional motions to unseal will result in prejudice. Further, the Opposition fails

to acknowledge Opposing Defendants’ own role in manufacturing such motion practice by

refusing to unseal court filings, in general, and the Certified Transcripts, in particular.

        In sum, the Opposition fails to demonstrate that this Hubbard factor weighs against

disclosure.

                         f.     The Opposition Fails to Dispute that the Reason Why the

                                Certified Transcripts were Introduced into the Record Favors

                                Disclosure

        The Opposition does not – and indeed cannot – dispute that the Certified Transcripts were

introduced into the record because Couch improperly designated them as “Attorneys’ Eyes

Only.” Nor can the Opposition dispute that this Court held Couch improperly designated the

Certified Transcripts.

        Instead, the Opposition seeks to capitalize on the fact that the Certified Transcripts were

filed under seal due to Couch’s improper designation and characterization of them as discovery

materials. For the reasons stated in Section II.B.1., supra, the Certified Transcripts are not

discovery materials and courts within this Circuit have repeatedly held that discovery materials

are subject to the right of access.

        In sum, the Opposition completely and utterly fails to dispute that all the Hubbard factors



                                                  21
        Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 27 of 29




weigh in favor of disclosure.

III.   CONCLUSION

       The Opposition asks this Court to employ unconstitutional legal theories, speculative

evidence and misrepresentations of law and fact to justify denying the Motion. It is an

unabashed attempt by Opposing Defendants to control the public discourse about their

involvement in the creation and propagation of a theory about Seth Rich’s murder that implicates

public officials at the highest levels and that is of the utmost public concern. It simply strains

credulity for Opposing Defendants to shield themselves under the First Amendment’s protections

when creating and disseminating this theory, yet seek to silence others from exercising their own

First Amendment rights to scrutinize Opposing Defendants’ role in the creation and

dissemination of it.

       Under the First Amendment, all citizens have the right to engage in public debate without

the government stating such speech would be unlawful before the speech occurs (i.e., prior

restraint) and without the government quashing a viewpoint it does not like (i.e., viewpoint

discrimination).

       For the reasons stated above, this Court should grant Luminant’s Motion in full and

unseal the Certified Transcripts.

DATED: August 19, 2021                                Respectfully submitted,
                                                      /s/ Lincoln D. Bandlow

                                LINCOLN D. BANDLOW (BAR ID: CA00099)
                                ROM BAR-NISSIM (BAR ID: CA00105)
                                LAW OFFICES OF LINCOLN BANDLOW, P.C.
                                1801 Century Park East
                                Suite 2400
                                Los Angeles, CA 90067
                                Tel: (310) 556-9680
                                Fax: (310) 861-5550
                                Email: Lincoln@BandlowLaw.com; Rom@BandlowLaw.com

                                Attorneys for Third-Party Luminant Media, Inc.

                                                 22
       Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 28 of 29




                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on August 13, 2021, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich, Defendants Edward Butowsky, Matthew Couch, American First Media and The

Washington Times, third-party petitioners, Fox News Network, LLC, Malia Zimmerman and

Ellen Ratner and interested person Larry Johnson. Courtesy copies of the foregoing document

was also emailed to counsel as follows:

       1.     Martin J. Weinstein, Michael Gottlieb and Meryl Conant Governski (Counsel for

              Plaintiff Aaron Rich) at mweinstein@willkie.com; mgottlieb@willkie.com;

              mgovernski@willkie.com;

       2.     Eden Quainton (Counsel for Defendants Butowsky, Couch and American First

              Media and interested person Larry Johnson) at equainton@gmail.com;

       3.     Allen Vern Farber (Counsel for Defendant The Washington Times) at

              allen.farber@faegredrinker.com;

       4.     Joseph Marshall Terry Jr., Stephen J. Fuzesi and Katherine A Petti (Counsel for

              third-party petitioner Fox News Network, LLC) at jterry@wc.com;

              sfuzesi@wc.com; kpetti@wc.com;

       5.     Vincent H. Cohen, Jr., David Stern and Nicolle L. Jacoby (Counsel for third-party

              petitioner Malia Zimmerman) at Vincent.cohen@dechert.com;

              dstern@bakerlaw.com; nicolle.jacoby@dechert.com; and

        6.    Charna Eve Sherman (Counsel for third-party petitioner Ellen F. Ratner) at

              csherman@charnalaw.com.




                                                1
      Case 1:18-cv-00681-RJL Document 295 Filed 08/19/21 Page 29 of 29




DATED: August 19, 2021              Respectfully submitted,
                                    /s/ Lincoln D. Bandlow

                         LINCOLN D. BANDLOW (admission application pending)
                         ROM BAR-NISSIM (pro hac vice application pending)
                         LAW OFFICES OF LINCOLN BANDLOW, P.C.
                         1801 Century Park East
                         Suite 2400
                         Los Angeles, CA 90067
                         Tel: (310) 556-9680
                         Fax: (310) 861-5550
                         Email: Lincoln@BandlowLaw.com; Rom@BandlowLaw.com




                                       2
